                        Case 3:20-cv-00077-MMD-CLB Document 27 Filed 05/27/20 Page 1 of 4



                    1 WALTER H. SWAYZE III, ESQ. (pending pro hac vice )
                      Pennsylvania Bar No. 0059101
                    2 Pete.Swayze@LewisBrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 550 E. Swedesford Road, Suite 270
                      Wayne, PA 19087
                    4 TEL: (215) 977-4089
                      FAX: (215) 977-4101
                    5
                      DARRELL D. DENNIS, ESQ.
                    6 Nevada Bar No. 006618
                      Darrell.Dennis@lewisbrisbois.com
                    7 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    8 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    9 FAX: 702.893.3789

                   10 BRANDON D. WRIGHT, ESQ.
                      Nevada Bar No. 13286
                   11 Brandon.Wright@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                   12 5555 Kietzke Lane, Suite 200
                      Reno, Nevada 89511
                   13 TEL: 775.827.6440
                      FAX: 775.827.9256
                   14 Attorneys for Defendants, BIOMET, INC.,
                      BIOMET ORTHOPEDICS, LLC, F/K/A
                   15 BIOMET ORTHOPEDICS, INC., DJO
                      GLOBAL, INC.; and ENCORE MEDICAL,
                   16 L.P. D/B/A DJO SURGICAL

                   17
                                                         UNITED STATES DISTRICT COURT
                   18
                                                   DISTRICT OF NEVADA, NORTHERN DIVISION
                   19
                   20
                        DEBRA GREGOIRE,                                CASE NO. 3:20-cv-00077-MMD-CLB
                   21
                                           Plaintiffs,                 STIPULATION AND ORDER FOR
                   22                                                  EXTENSION OF TIME TO FILE A
                                 vs.                                   RESPONSE TO PLAINTIFF’S FIRST
                   23                                                  AMENDED COMPLAINT
                      BIOMET, INC., BIOMET ORTHOPEDICS,
                   24 LLC, F/K/A BIOMET ORTHOPEDICS,
                      INC., DJO GLOBAL, INC.; and ENCORE
                   25 MEDICAL, L.P. D/B/A DJO SURGICAL,
                      and DOES 1 500,
                   26
                                   Defendants.
                   27

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4847-5393-9388.1
ATTORNEYS AT LAW
                        Case 3:20-cv-00077-MMD-CLB Document 27 Filed 05/27/20 Page 2 of 4



                    1            The parties, by and through their undersigned counsel of record, hereby stipulate

                    2 and agree that the time for Defendants BIOMET, INC., BIOMET ORTHOPEDICS, LLC,

                    3 F/K/A BIOMET ORTHOPEDICS, INC., DJO GLOBAL, INC. and ENCORE MEDICAL,

                    4 L.P. D/B/A DJO SURGICAL to file their response to Plaintiffs’ Amended Complaint, be

                    5 extended until May 29, 2020.

                    6                                        Reason for Extension

                    7            Because of the limitations and challenges presented by CV-19 and the complexity

                    8 and extent of the allegations and claims made in Plaintiffs’ Amended Complaint,

                    9 Defendants           BIOMET,   INC.,   BIOMET    ORTHOPEDICS,       LLC,   F/K/A   BIOMET

                   10 ORTHOPEDICS, INC., DJO GLOBAL, INC.; and ENCORE MEDICAL, L.P. D/B/A DJO

                   11 SURGICAL require additional time to perform an investigation prior to filing their

                   12 responsive pleading and to respond accordingly. This stipulation is made in good faith

                   13 and not for the purpose of delay.

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5393-9388.1                              2
                        Case 3:20-cv-00077-MMD-CLB Document 27 Filed 05/27/20 Page 3 of 4



                   1             This is the first extension of time requested by counsel for filing Defendants

                   2 response to Plaintiffs’ Amended Complaint.

                   3     DATED this 27th day of May, 2020.              DATED this 27th day of May, 2020.
                   4
                         LEWIS BRISBOIS BISGAARD & SMITH                HUTCHISON & STEFFEN, PLLC.
                   5
                         /s/ Darell D. Dennis                           /s/ Devon T. Reese
                   6     DARRELL D. DENNIS, ESQ.                        DEVON T. REESE,
                         Nevada Bar No. 006618                          Nevada Bar No. 7496
                   7                                                    JASON D. GUINASSO,
                         6385 S. Rainbow Boulevard, Suite 600
                         Las Vegas, Nevada 89118                        Nevada Bar No. 8478
                   8
                                                                        ALEX R. VELTO,
                   9     BRANDON D. WRIGHT, ESQ.                        Nevada Bar No. 14961
                         Nevada Bar No. 13286                           500 Damonte Ranch Parkway, Suite 980
                   10    5555 Kietzke Lane, Suite 200                   Reno, Nevada 89521
                         Reno, Nevada 89511
                   11                                                   Attorneys for Plaintiff DEBRA GREGOIRE
                         WALTER H. SWAYZE III, ESQ.
                   12    (pending pro hac vice)
                         Pennsylvania Bar No. 0059101
                   13    550 E. Swedesford Road, Suite 270
                         Wayne, PA 19087
                   14
                         Attorneys for Defendants,
                   15    BIOMET, INC., BIOMET ORTHOPEDICS,
                         LLC, F/K/A BIOMET ORTHOPEDICS,
                   16
                         INC., DJO GLOBAL, INC.; and ENCORE
                   17    MEDICAL, L.P. D/B/A DJO SURGICAL

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5393-9388.1                            3
                        Case 3:20-cv-00077-MMD-CLB Document 27 Filed 05/27/20 Page 4 of 4



                   1                                                ORDER

                   2             IT IS SO ORDERED.

                   3             Dated this 27th day of May 2020.

                   4

                   5                                                _______________________________
                                                                    MIRANDA M. DU
                   6                                                U.S. DISTRICT COURT JUDGE
                   7

                   8

                   9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5393-9388.1                              4
